DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,11, 21, and 30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Waters (WO20170838310).

As to claim 1, Waters discloses a method of operating a multi-port universal serial bus (USB) device (Fig.1. w ports 102-1, and 102-1), comprising: detecting insertion at a first USB port (Fig.2, with port connection detection signal wake2, para. 0021); 
determining whether the first USB port is operating in a sink mode (Fig. 3a, and step 302); upon determining the first USB port is not operating in the sink mode, placing the first USB port in a source mode, advertising power relative to the first USB port, and providing power relative to the first USB port (Fig. 3a, and step 304, and para. 0033); 
upon determining the first USB port is operating in the sink mode, advertising power relative to the first USB port and determining whether the USB device is on or off (Fig. 3b, and step 312, and para. 0035). 

As to claim 11, Waters discloses an apparatus, comprising: a processor (Fig.1, and element 120-1); memory coupled with the processor Fig.1, and state machine 140 to store processes); and instructions stored in the memory and executable by the processor to cause the apparatus to: detect insertion at a first USB port (Fig.2, with port connection detection signal wake2, para. 0021); determine whether the first USB port is operating in a sink mode (Fig. 3a, and step 302); upon determine the first USB port is not operating in the sink mode, placing the first USB port in a source mode, advertising power relative to the first USB port, and providing power relative to the first USB port; upon determine the first USB port is operating in the sink mode, advertising power relative to the first USB port and determining whether the apparatus is on or off (Fig. 3b, and step 312, and para. 0035). 

As to claim 21, Waters discloses an apparatus, comprising: means for detecting insertion at a first USB port (Fig.2, with port connection detection signal wake2, para. 0021); means for determining whether the first USB port is operating in a sink mode (Fig. 3a, and step 302); means for upon determining the first USB port is not operating in the sink mode, placing the first USB port in a source mode, advertising power relative to the first USB port, and providing power relative to the first USB port (Fig. 3a, and step 304, and para. 0033); means for upon determining the first USB port is operating in the sink mode, advertising power relative to the first USB port and determining whether the apparatus is on or off (Fig. 3b, and step 312, and para. 0035). 
 
As to claim 30, Waters discloses a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor of a multi-port universal serial bus (USB) device to: detect insertion at a first USB port (Fig.2, with port connection detection signal wake2, para. 0021); determine whether the first USB port is operating in a sink mode ((Fig. 3a, and step 302); upon determine the first USB port is not operating in the sink mode, placing the first USB port in a source mode, advertising power relative to the first USB port, and providing power relative to the first USB port (Fig. 3a, and step 304, and para. 0033); upon determine the first USB port is operating in the sink mode, advertising power relative to the first USB port and determining whether the USB device is on or off Fig. 3b, and step 312, and para. 0035). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 15-17, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Waters as applied to claim1/11/21 above, and further in view of Pawar et al (US20180275738) hereinafter Pawar.
 
As to claims 5, 15, and 25, Waters does not explicitly disclose the method, further comprising: upon determining the USB device is off, performing a charger presence detection.  
Pawar teaches in Fig. 5 teaches the method further comprising: upon determining the USB device is off, performing a charger presence detection (Step 520 where port is off and charger is assigned by the profile manager, paras.0036, and 0093).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to manage the system power by dynamically switching sources as warranted in combining with Waters (para. 0013).

As to claims 6,16, and 26 Pawar discloses the USB device, wherein performing the charger presence detection maintains the first USB port in the sink mode and precludes other USB ports of the USB device from operating as power sinks (Fig. 5, and step 508, para. 0090).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to manage the system power by dynamically switching sources as warranted in combining with Waters (para. 0013).

As to claim 7, 17, and 27, Water discloses the method, wherein a USB type-C port manager of the USB device performs the charger presence detection (para.0010). 

Allowable Subject Matter
Claims 2-4,12-14, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US1141616054, US20220263278, US201560121095 among others teach the management of USB port power in a multi-port system.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184